Citation Nr: 0839275	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  99-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for pylorospasm, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, and from October 1974 to August 1975.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 1999 
rating action of the VA Regional Office (RO) in Detroit, 
Michigan that denied a compensable rating for service-
connected pylorospasm.  

By a decision dated in September 2005, the Board granted a 10 
percent rating for pylorospasm.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2006 Order, the Court vacated the September 2005 
decision as to entitlement to a rating in excess of 10 
percent for pylorospasm, and remanded the matter to the Board 
for compliance with the instructions contained in the 
Appellant and the VA Secretary's (parties) April 2006 Joint 
Motion for Remand.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected stomach disorder are more disabling than 
reflected by the currently assigned disability rating and 
warrant a higher evaluation.  He was most recently afforded a 
VA examination in this regard in January 2007.  The examiner 
diagnosed gastroesophageal reflux disease (GERD) and stated 
that the effects of this disability on the appellant's 
activities of daily living ranged from mild to severe.  The 
examiner provided a summary medical opinion to the effect 
that it was less likely than not that an "[i]ncrease for 
pylospasm" was caused by or the result of service-connected 
pylorospasm.  The rationale provided for this opinion was 
that the veteran had a history of GERD and said he had to 
take milk of magnesia and was recently stared on Omperazole.  
The Board finds, however, that this statement is unclear and 
ambiguous, and that the examination as a whole does not 
significantly address the specific rating criteria that were 
provided to the examiner by the RO.  Accordingly, the 
examination is found to be inadequate for rating purposes.  
The veteran must once again be scheduled for a current VA 
examination by a specialist for review of the record and a 
more comprehensive and definitive assessment.  Moreover, a 
new examination is indicated to evaluate the current degree 
of impairment since it has been almost two years since the 
prior compensation evaluation. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, The Board observes that the record indicates 
that the veteran appears to receive regular VA outpatient 
treatment for various complaints and disorders, including 
service-connected disability.  The most recent records date 
through May August 7, 2006.  The claims folder thus indicates 
that relevant evidence in support of the veteran's claim may 
exist or could be obtained from a VA facility. See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA outpatient treatment records 
dating from August 7, 2006 should be requested and associated 
with the file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records 
dating from August 7, 2006 should 
be requested and associated with 
the claims folder.

2.  Schedule the veteran for a VA 
examination by a gastrointestinal 
medical specialist, preferably 
someone who has not seen him 
previously, to determine the 
current extent, and all 
manifestations of the service-
connected pylorospasm.  A 
comprehensive clinical history 
should be obtained.  All indicated 
tests and studies should be 
performed, and clinical findings 
should be reported in detail and 
correlated to specific diagnoses in 
a narrative format.  The examiner 
should be provided with a copy of 
the criteria for rating 
pylorospasm, and any other 
appropriate analogous ratings, 
given the veteran's symptoms.  The 
examiner should opine as to whether 
the service-connected symptoms are 
mild, moderate, moderately severe, 
severe or pronounced in degree.  
The claims file and a copy of this 
remand should be made available to 
the examiner designated to examine 
the veteran.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report pursuant to 38 C.F.R. 
§ 3.655 (2008).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


